Citation Nr: 0426629	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for corneal abrasion 
in the left eye.  

2.  Entitlement to an initial compensable rating for revision 
of a scar of the left eyebrow.  

3.  Entitlement to an initial compensable rating for a bunion 
of the right foot.  

4.  Entitlement to service connection for a left knee 
disability.  

5.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
March 1999.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision from the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued a noncompensable rating for a corneal 
abrasion of the left eye, that granted service connection and 
an initial noncompensable rating for revision of a scar of 
the left eyebrow from July 2000, that granted service 
connection and an initial noncompensable rating for a bunion 
of the right foot from July 2000, and that denied entitlement 
to service connection for left knee and right knee 
disabilities.  

The issues of entitlement to a compensable rating for a 
corneal abrasion in the left eye, of entitlement to initial 
compensable ratings for revision of a scar of the left 
eyebrow and for a bunion of the right foot, and of 
entitlement to service connection for a right knee disability 
are REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  



FINDINGS OF FACT

1.  The veteran's lower extremities were normal at the 
October 1976, October 1979, March 1981, April 1985, June 
1990, August 1994, and December 1998 military examinations.  

2.  The evidence does not include a medical opinion that a 
current left knee disability resulted from an in-service 
event.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The issue of entitlement to service connection for a left 
knee disability may be adjudicated on the merits because the 
VA has fulfilled its duty to assist and inform the veteran in 
the development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received a VA examination in July 2001.  The 
veteran and his representative filed several lay statements 
with the RO, and the veteran provided sworn testimony at a 
March 2004 central office hearing before the Board.  

The RO's August 2000 and March 2001 letters and the March 
2003 statement of the case informed the veteran of applicable 
laws and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claim, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claim.  

The RO's March 2001 notice letter technically informed the 
veteran that he had 60 days in which to respond, but in the 
three years and six months since March 2001, the veteran has 
presented additional medical records and lay statements that 
will be considered in this appeal.  It is obvious that the 
veteran understood that evidence presented more than 60 days 
after the March 2001 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for a left knee disability

For the veteran to establish service connection for a left 
knee disability, the evidence must demonstrate that a left 
knee disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  To establish direct service 
connection, the veteran must present evidence of a current 
left knee disability, show in-service manifestation of a left 
knee injury, and provide a medical opinion relating a current 
left knee disability to the in-service manifestation of the 
left knee injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran has shown that he has a current left knee 
disability.  A valid claim requires proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  At the July 2001 VA examination, the diagnoses 
included degenerative joint disease of the left knee status 
post anterior cruciate ligament repair.  

Service connection is not in order because service medical 
records show no in-service diagnosis or treatment for a left 
knee injury and because the evidence includes no medical 
opinion that a current left knee disability resulted from an 
in-service event.  Instead, service medical records show that 
the veteran's lower extremities were normal at the October 
1976, October 1979, March 1981, April 1985, June 1990, August 
1994, and December 1998 military examinations.  

In the absence of the needed in-service medical evidence and 
the needed medical opinion, the veteran cannot prevail in his 
claim.  To establish service connection, the veteran must 
provide a nexus opinion by a medical professional that 
current residuals of an injury to the left knee resulted from 
an in-service event.  Hickson, 12 Vet. App. at 253.  

The evidence is against the claim, and entitlement to service 
connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 
(1990).  


ORDER

Entitlement to service connection for a left knee disability 
is denied.  


REMAND

The increased ratings claims must be remanded to schedule new 
VA eye, scars, and foot examinations for the veteran.  
Reexamination will be requested whenever VA determines there 
is a need to verify the current severity of a disability.  
See 38 C.F.R. § 3.327 (2003); also see 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 4.2 (2003).  To constitute a useful 
and pertinent rating tool, a rating examination must be 
sufficiently contemporaneous to allow the adjudicator to make 
an informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377, 379 (1994).  
In this case, the last VA examination took place over three 
years ago, in July 2001.  

The issue of entitlement to service connection for a right 
knee disability must be remanded to schedule a VA knee 
examination, which is necessary to determine the probability 
that a current right knee disability resulted from an in-
service event.  A VA examination and medical opinion is 
necessary if there is competent evidence of current 
disability that may be associated with active service but the 
record does not include sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A.  In this case, an October 
1985 service medical record documents an in-service right 
knee clipping injury and diagnosis of medial collateral 
ligament tear and medial meniscal tear of the anterior 
cruciate ligament, and a July 2001 VA examination report 
documents a current diagnosis of chronic right knee strain.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, 16 Vet. App. at 187; McKnight, 131 F.3d at 1485; 
Paralyzed Veterans of America, 345 F.3d at 1334.  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claim.  VAOPGCPREC 1-2004 (February 24, 
2004).  

Accordingly, the case is remanded for the following action:

1.  Contact the appropriate VA medical 
facility(ies) to schedule VA eye, scar, 
foot, and knee examinations for the 
veteran.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in denial 
of the claim.  38 C.F.R. § 3.655 (2003).  
The claims file should be made available 
to and reviewed by the examiner(s) prior 
to the examination(s).  

The VA eye examiner should conduct any 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
the service-connected corneal abrasion in 
the left eye upon the veteran's ordinary 
activity, including employment, and 
ii) if present, note impairment of visual 
acuity, field loss, pain, rest-
requirements, episodic incapacity, and 
active pathology.  Any opinions expressed 
by the VA eye examiner must be 
accompanied by a complete rationale.  

The VA scars examiner should conduct any 
indicated studies; measure the scar; note 
whether the claims folder was reviewed; 
and state a medical opinion as to: i) the 
effects of the service-connected revision 
of a scar of the left eyebrow upon the 
veteran's ordinary activity, including 
employment, and ii) if present, note 
tissue loss, gross distortion or 
asymmetry, elevation or depression on 
palpation, adherence to underlying 
tissue, area of hypopigmentation or 
hyperpigmentation, area of abnormal skin 
texture, area of missing underlying soft 
tissue, area of skin indurate and 
inflexible, and frequent loss of covering 
of skin over the scar.  Any opinions 
expressed by the VA scars examiner must 
be accompanied by a complete rationale.  

The VA foot examiner should conduct any 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to the effects of the 
service-connected bunion of the right 
foot upon the veteran's ordinary 
activity, including employment.  Any 
opinions expressed by the VA foot 
examiner must be accompanied by a 
complete rationale.  

The VA knee examiner should conduct any 
indicated studies, note whether the 
claims folder was reviewed, and state a 
medical opinion as to: i) the medical 
classification of the current right knee 
disability, if any, and the data for 
classification; and ii) whether the 
probability is greater than, equal to, or 
less than 50 percent that the current 
right knee disability resulted from the 
right knee clipping injury, medial 
collateral ligament tear, and medial 
meniscal tear of the anterior cruciate 
ligament in October 1985, or any other 
event in active service.  Any opinions 
expressed by the VA knee examiner must be 
accompanied by a complete rationale.  

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claims of 
entitlement to a compensable rating for 
corneal abrasion in the left eye, of 
entitlement to an initial compensable 
rating for revision of a scar of the left 
eyebrow, of entitlement to an initial 
compensable rating for a bunion of the 
right foot, and of entitlement to service 
connection for a right knee disability 
based upon the entire evidence of record.  
All pertinent law, Court decisions, and 
regulations should be considered.  If the 
claims remain in denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



